Sanders, J.
(dissenting) — The majority concludes former RPC 1.8(h) (2000) prohibits an attorney from settling a potential malpractice claim with a former client where no malpractice is asserted. I disagree. Absent some assertion of malpractice, the settlement of potential claims with former clients is not within the ambit of former RPC 1.8(h).7 Indeed I do not see how an attorney can settle a nonexistent claim. The disciplinary board’s ruling to the contrary should be overturned.
¶49 As the majority tacitly acknowledges, only the second clause of former RPC 1.8(h) applies to this case. Majority at 271. The rule has two clauses — one addressing the prospective limitation of liability as to clients and one *278addressing the settlement of claims as to clients or former clients. The rule thus “distinguish[es] between prospective limitation of liability — which is severely restricted — and settlement or defense when a malpractice claim has actually been made” 1 Geoffrey C. Hazard, Jr. & W. William Hodes, The Law of Lawyering: A Handbook on the Model Rules of Professional Conduct § 12.18, at 12-48, (3d ed. 2001 & Supp. 2002) (second emphasis added); see also Laws. Man. on Prof. Conduct (ABA/BNA) 51:1102 (2006). Here A. Graham Greenlee withdrew from his representation of Ms. Sanchez-Suwaneh before the date of their mutual release. Clerk’s Papers (CP) at 20-22. Because Sanchez-Suwaneh was no longer Greenlee’s client, only the second clause of former RPC 1.8(h) applies.
f50 The second clause of former RPC 1.8(h) is quite clear. A lawyer “[s]hall not. . . settle a claim for such [malpractice] liability with an unrepresented client or former client without first advising that person in writing that independent representation is appropriate in connection therewith.” Former RPC 1.8(h) (emphasis added). Court rules are read “as though they were drafted by the Legislature.” Nevers v. Fireside, Inc., 133 Wn.2d 804, 809, 947 P.2d 721 (1997). Therefore we give them “their ordinary meaning, reading the language as a whole and seeking to give effect to all of it.” Heinemann v. Whitman County, 105 Wn.2d 796, 802, 718 P.2d 789 (1986). In its nominal form, “claim” means “an authoritative or challenging request : demand ... a demand of a right or supposed right... a calling on another for something due or supposed to be due.” Webster’s Third New International Dictionary 414 (2002).8 “ ‘Claim,’ in its primary meaning, is used to indicate the assertion of an existing right. In its secondary *279meaning, it may be used to indicate the right itself.” Orenberg v. Thecker, 79 U.S. App. D.C. 149, 143 F.2d 375, 377 n.6 (1944) (emphasis omitted). At minimum then, the plain language of former RPC 1.8(h) requires an assertion of malpractice — put simply, something for the attorney to settle. But as the hearing officer recognized, Greenlee “believed in good faith that his work on the personal injury case was not negligent.” CP at 39 n.16 (Am. Findings of Fact, Conclusions of Law, and Hr’g Officer’s Recommendation). Sanchez-Suwaneh apparently made no assertion to the contrary. She suffered no actual injury. Id. at 23. There was therefore nothing for them to settle and no violation of former RPC 1.8(h).
¶51 The conclusion that former RPC 1.8(h) does not apply is bolstered by the recent changes to the Rules of Professional Conduct. The new rules inarguably prohibit the settlement of potential claims by the addition of the words “or potential claim.” RPC 1.8(h)(2).9 The majority concedes this change “seems to indicate that settlement of potential claims did not fall within the ambit of former RPC 1.8(h).” Majority at 269. Finding little support in out-of-state case law, the majority nevertheless announces “this court will interpret its own rules” and holds potential claims to have always been a part of the rule. Majority at 272. But if our own precedent is to be given effect, court rules are to be read “as though they were drafted by the Legislature.” Nevers, 133 Wn.2d at 809. And “a court must not add words where the legislature has chosen not to include them.”Rest. Dev., Inc. v. Cananwill, Inc., 150 Wn.2d 674, 682, 80 P.3d 598 (2003). The addition of “or potential claims” does not support the argument potential claims have always been a part of the rule, but rather the inverse.
*280¶52 While my disagreement with the majority appears settled with the addition of RPC 1.8(h)(2), Greenlee is entitled to notice of his responsibilities as provided under the former rule. Importantly he has a constitutionally protected property interest in his professional license. Bang D. Nguyen v. Dep’t of Health, 144 Wn.2d 516, 522-23, 29 P.3d 689 (2001). Even absent this interest, professional discipline must comport with procedural due process. In re Ruffalo, 390 U.S. 544, 550-51, 88 S. Ct. 1222, 20 L. Ed. 2d 117 (1968) (professional discipline is “quasi-criminal” in nature). Here the majority has short-circuited the amendment to the Rules of Professional Conduct and read into former RPC 1.8(h) a constraint absent until RPC 1.8(h)(2) went into effect. But “[l]awyers should not have to read slip opinions to divine their professional obligations.” In re Disciplinary Proceeding Against Haley, 156 Wn.2d 324, 347, 126 P.3d 1262 (2006) (Sanders, J., concurring). Requiring otherwise injures the very rule-making process the majority seeks to enforce; for “[w]e may not expand the scope of a rule by fiat.” Id. at 346. Because Greenlee had no responsibility under former RPC 1.8(h) to avoid the settlement of nonexistent claims, he should not be disciplined,
¶53 I dissent.

 We have recently considered and ratified changes to former RPC 1.8(h) (2000) based on similar changes to the ABA Annotated Model Rules of Professional Conduct (5th ed. 2003). Our changes became effective September 1, 2006. See adoption of Rules of Professional Conduct, 157 Wn.2d 1139.


 Webster’s further defines “claim” as “a demand for compensation, benefits or payment. . . the amount or payment of such a demand ... a privilege to something : right .. . specif : a title to any debt, privilege, or other thing in the possession of another ... an assertion, statement, or implication (as of value, effectiveness, qualification, eligibility) often made or likely to be suspected of being made without adequate justification.” Webster’s Third New International Dictionary 414 (2002).


 “A lawyer shall not... settle a claim or potential claim for such [malpractice] liability with an unrepresented client or former client unless that person is advised in writing of the desirability of seeking and is given a reasonable opportunity to seek the advice of independent legal counsel in connection therewith.” Amendment to RPC 1.8(h), 157 Wn.2d 1200 (emphasis added).